DETAILED ACTION
	This is an allowability notice in response to amendments filed 04/19/2022. Claims 1-6 and 15-20 are allowed. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Based on the amendments made, the claims have overcome the previous prior art rejections. The prior art of record teaches a system which determines a location and a location confidence score from multiple vehicles and adjusts the position of the vehicle based on received locations and confidences scores from separate vehicles within a communication network (Marmet, US 20180114441); identifying when vehicles will be within networking range based on a predicted travel path (McSchooler, US 20200201674); altering the localization of a vehicle responsive to the vehicle entering a region where GPS signals are known to be inaccurate (Rogan, US 20200232803); and adjusting location data based on the relative speed and the weighted reliability scores (Mudalige, US 20070043506).
In an updated search prior art was found that teaches calculating an index indicating the reliability of the correction position based on the magnitude of a deviated amount and based on positioning histories (Miyao, US 20200319351); reducing a confidence level of a position estimation based on previously used correction amounts (Miyake, US 20200003563); notifying a user when they are approaching an erroneous determination prone area (Sato, US 20190266810) determining an accuracy estimate based on stored area information for at least one geographical area (Lindquist, US 20170295463); determining approximate location to a first level of accuracy (Smith, US 20160100290); and determining a confidence score using a region map based on an approximated location of a vehicle (Wang, US 11009365). 
However, prior art was not found that teaches calculating a location accuracy score responsive to a determined level of location approximation of a vehicle; notifying a user of approaching high reliability vehicles, an expected accuracy reduction and an impending information exchange; calculating location corrective parameters based on the level of location approximation and adjusting the reliability score based on frequency and magnitude of inaccurate determined locations based on location information associated with detected vehicles with larger location reliability scores as claimed by independent claims 1 and 15. Thus, the prior art does not singly or in combination teach all of the claim limitations together.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Allowable Subject Matter
	Claims 1-6 and 15-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664